UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X                5/31/2019
                                                              :
 KAREN REED,                                                  :
                                              Plaintiff,      :
                                                              :     17 Civ. 7575 (LGS)
                            -against-                         :
                                                              :   OPINION AND ORDER
 NIKE, INC., et al.,                                          :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Plaintiff Karen Reed brings this action against her former employer, Nike, Inc. (“Nike”),

her former supervisors Esther Benatar and Eugene Purtell, and Brian Forde, a former Vice

President of Sales at Nike. Plaintiff asserts (1) discrimination, failure to accommodate and

retaliation claims under the New York City Human Rights Law, Administrative Code of the City

of New York § 8-101 et seq. (“NYCHRL”), (2) retaliation and interference claims under the

Family and Medical Leave Act, 29 U.S.C. § 2601 et seq. (“FMLA”), and (3) Consolidated

Omnibus Budget Reconciliation Act (“COBRA”) notification and denial of continuing coverage

claims under the Employee Retirement Income Security Act, 28 U.S.C. § 1001 et seq.

(“ERISA”). Defendants move for summary judgment pursuant to Federal Rule of Civil

Procedure 56. For the reasons discussed herein, Defendants’ motion for summary judgment is

GRANTED with respect to the FMLA interference claim and is DENIED as to all other claims.

        STANDARD

        Summary judgment is appropriate where the record establishes “that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). There is a genuine dispute as to a material fact “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986); accord Nick’s Garage, Inc. v. Progressive Cas. Ins. Co., 875

F.3d 107, 113 (2d Cir. 2017). “Only disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of summary judgment. Factual disputes

that are irrelevant or unnecessary will not be counted.” Liberty Lobby, 477 U.S. at 248; accord

Saleem v. Corp. Transp. Grp., Ltd., 854 F.3d 131, 148 (2d Cir. 2017).

       The court must construe the evidence in the light most favorable to the nonmoving party

and must draw all reasonable inferences in favor of the nonmoving party. Liberty Lobby, 477

U.S. at 255; accord Soto v. Gaudett, 862 F.3d 148, 157 (2d Cir. 2017). When the movant has

properly supported its motion with evidentiary materials, the opposing party may establish a

genuine issue of fact only by “citing to particular parts of materials in the record.” Fed. R. Civ.

P. 56(c)(1)(A). “[A] party may not rely on mere speculation or conjecture as to the true nature of

the facts to overcome a motion for summary judgment.” Hicks v. Baines, 593 F.3d 159, 166 (2d

Cir. 2010) (alteration in original); accord Rodriguez v. City of New York, 291 F. Supp. 3d 396,

408 (S.D.N.Y. 2018).

       DISCUSSION

       A.      NYCHRL - Discrimination

       The NYCHRL prohibits employers and their agents from discharging or otherwise

discriminating against an employee on the basis of the employee’s “actual or perceived . . .

disability.” N.Y.C. Admin. Code § 8-107(1)(a). Depression constitutes a disability for purposes

of the NYCHRL. See Ugactz v. United Parcel Serv., Inc., No. 10 Civ. 1247, 2013 WL 1232355,

at *14 (E.D.N.Y. Mar. 26, 2013). To prevail on an NYCHRL discrimination claim, “the plaintiff

need only show that her employer treated her less well, at least in part for a discriminatory

reason.” Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 110 n.8 (2d Cir.



                                                 2
2013). “[T]he plaintiff must establish a prima facie case, and the defendant then has the

opportunity to offer legitimate reasons for its actions. If the defendant satisfies that burden,

summary judgment is appropriate if no reasonable jury could conclude either that the defendant’s

reasons were pretextual, or that the defendant’s stated reasons were not its sole basis for taking

action, and that its conduct was based at least in part on discrimination.” Ya-Chen Chen v. City

Univ. of N.Y., 805 F.3d 59, 75–76 (2d Cir. 2015) (internal citations and quotation marks

omitted). A defendant is entitled to summary judgment “only if the record establishes as a

matter of law that discrimination played no role in its actions.” Mihalik, 715 F.3d at 110 n.8

(alterations, quotation marks and citation omitted); accord Feldesman v. Interstate Hotels LLC,

No. 16 Civ. 9352, 2019 WL 1437576, at *8 (S.D.N.Y. Mar. 31, 2019) (“[T]he question on

summary judgment is whether there exist triable issues of fact that discrimination was one of the

motivating factors for the defendant’s conduct.” (quoting Williams v. N.Y.C. Hous. Auth., 872

N.Y.S.2d 27, 40 n.27 (1st Dep’t 2009))). The NYCHRL must be construed “broadly in favor of

discrimination plaintiffs, to the extent that such a construction is reasonably possible.” Mihalik,

715 F.3d at 109.

       Summary judgment is denied with respect to the NYCHRL discrimination claim. The

record does not establish, as a matter of law, that discrimination on the basis of Plaintiff’s

depression played no role in Defendants’ actions. See Mihalik, 715 F.3d at 110 n.8. In 2013,

2014 and 2015, Purtell prepared Plaintiff’s performance evaluations at the conclusion of the

fiscal year (“FY”). Purtell testified that during this period, Plaintiff had recurring issues relating

to timeliness, engagement and accuracy in the preparation of certain sales documents known as

“AE Sheets.” Despite these issues, Purtell rated Plaintiff “Successful” in the 2013, 2014 and

2015 evaluations, indicating that Plaintiff was achieving expectations overall.



                                                  3
       Purtell’s assessment of Plaintiff changed in the months following Plaintiff’s FY 2015

evaluation. Purtell testified that between June 30, 2015, and December 9, 2015, he “started to

notice [in Plaintiff] a level of detachment from the team and from the business.” Purtell said that

he observed Plaintiff “become a little bit more despondent,” and “prone to emotional outbursts”

and “crying.” Purtell also said that Plaintiff began to withdraw from non-mandatory social

events, and became “sad” and “less responsive.” In a December 2015 e-mail to Julie Marquard

in the human resources department, Purtell said that although Plaintiff had “successful” work

results, she had begun to exhibit more frequent “emotional swings” and “crying episodes.”

Purtell noted in the e-mail that Plaintiff had experienced a significant personal loss, but said that

“[o]ur business is evolving . . . faster than her ability to recover from her personal issues.”

Plaintiff testified that Purtell suggested she contact Nike’s employee assistance program,

although this is disputed by Defendants.

       In December 2015, Purtell prepared Plaintiff’s mid-year evaluation for FY 2016. Unlike

in previous years, where Plaintiff was rated “Successful,” Purtell now determined that Plaintiff

was tracking an “Inconsistent” rating for the year. Purtell testified that Plaintiff’s performance

issues in the first half of FY 2016 were the same issues that Plaintiff had in FY 2013 and FY

2014 -- the difference was that in FY 2016, Plaintiff was exhibiting more emotional problems.

Purtell testified that he decided on the “Inconsistent” rating after Marquard instructed him to

“look closely” at “behavioral traits” in completing Plaintiff’s evaluation.

       On March 29, 2016, Purtell placed Plaintiff on a “Performance Action Plan” (“PAP”), a

form of corrective action for employees who raise “significant performance concerns.” In

Plaintiff’s year-end performance evaluation for FY 2016, she was rated “Inconsistent.”




                                                  4
       In light of the foregoing, a reasonable jury could find that Plaintiff was treated less well

by Defendants, at least in part because of her depression, an impermissible discriminatory

reason. See Mihalik, 715 F.3d at 110 n.8. Although Defendants have offered evidence that

Plaintiff’s performance issues contributed to her “Inconsistent” rating and placement on the PAP,

they have not met their burden to establish, as a matter of law, “that discrimination played no

role in [their] actions.” See id.; see also Rotger v. Montefiore Med. Ctr., No. 15 Civ. 7783, 2019

WL 1429556, at *11 (S.D.N.Y. Mar. 29, 2019) (“While the evidence in the record is not

sufficient to show that Defendant’s proffered explanations for these incidents of discipline were

pretextual, Defendant . . . has not satisfied its burden on summary judgment of establishing that

discrimination played no role in the employment action at issue.” (quotation marks and citation

omitted)).

       Defendants argue that Plaintiff’s purported lack of comparator evidence entitles them to

summary judgment. This argument is unavailing, because comparators are not the only way for

a plaintiff to prove that she was treated “less well, at least in part for a discriminatory reason.”

Mihalik, 715 F.3d at 110 n.8. For example, placement of an employee on a “performance

improvement plan” can form the basis for liability under the NYCHRL, when such plan is “not

something imposed upon every employee, . . . thus constitut[ing] a difference between [the

employer’s] treatment of [the plaintiff] and of employees not perceived as disabled.” Gorman v.

Covidien, LLC, 146 F. Supp. 3d 509, 530 (S.D.N.Y. 2015). Where a plaintiff has adduced

sufficient evidence for a reasonable jury to find that discrimination was a motivating factor for

the defendant’s conduct, the absence of comparator evidence does not entitle the defendant to

summary judgment. See Gorman, 146 F. Supp. 3d at 530. See generally Mihalik, 715 F.3d at

109 (2d Cir. 2013) (stating that the NYCHRL must be construed “broadly in favor of



                                                   5
discrimination plaintiffs, to the extent that such a construction is reasonably possible”); accord

Bennett v. Health Mgmt. Sys., Inc., 936 N.Y.S. 2d 112, 116 (1st Dep’t 2011).

        B.      NYCHRL - Failure to Accommodate

        The NYCHRL “requires that an employer make ‘reasonable accommodation to enable a

person with a disability to satisfy the essential requisites of a job . . . provided that the disability

is known or should have been known by the [employer].’” Romanello v. Intesa Sanpaolo,

S.p.A., 998 N.E.2d 1050, 1053 (N.Y. 2013) (alteration in original) (quoting N.Y.C. Admin. Code

§ 8-107(15)(a)); accord Lazzari v. N.Y.C. Dep’t of Parks & Recreation, 751 Fed. App’x 100, 102

(2d Cir. 2018) (summary order). It is the employer’s burden “to show the unavailability of any

safe and reasonable accommodation and to show that any proposed accommodation would place

an undue hardship on its business.” Jacobsen v. N.Y.C. Health & Hosps. Corp., 11 N.E.3d 159,

167 (N.Y. 2014); accord Lazzari, 751 Fed. App’x at 102. When an employee requests a specific

accommodation, the NYCHRL “unquestionably forecloses summary judgment where the

employer has not engaged in a good faith interactive process.” Jacobsen, 11 N.E.3d at 169;

accord Watson v. Emblem Health Servs., 69 N.Y.S.3d 595, 598–99 (1st Dep’t 2018).

        Summary judgment is denied with respect to the failure to accommodate claim.

Defendants have not shown that they engaged in an interactive process regarding Plaintiff’s

request for a mediation with Forde and Purtell. Plaintiff testified that she requested the

mediation because, in conversations with Purtell about her performance, Purtell focused on

Plaintiff’s “mood,” whether she was “happy . . . or not at work,” and her “energy level” rather

than on “business-related issues.” A reasonable jury could find that Plaintiff requested the

meeting as an accommodation to remediate the unwarranted focus her manager placed on her

disability in workplace conversations. Defendants’ alternate portrayal of the meeting as



                                                    6
Plaintiff’s effort to “dispute the reasons for issuing a PAP or belatedly appeal a bad performance

review” confirms the existence of disputed issues of material fact, precluding entry of summary

judgment. While Plaintiff may not have presented the request for the meeting as a formal

accommodation request, “a request for accommodation need not take a specific form” and “may

be in plain English, need not mention the statute, or the term ‘reasonable accommodation’ and

need not be in writing.” Phillips v. City of New York, 884 N.Y.S.2d 369, 382 & n.24 (1st Dep’t

2009).

         Several courts have held that “even in the absence of a specific request,” the NYCHRL

creates “an independent, affirmative duty to investigate feasible accommodations.” See, e.g.,

Cruz v. Schriro, 36 N.Y.S.3d 407 (Table), 2016 WL 1173184, at *7 (N.Y. Sup. Ct. Mar. 24,

2016); accord LaCourt v. Shenanigans Knits, Ltd., 966 N.Y.S.2d 347 (Table), 2012 WL

6765703, at *4 (N.Y. Sup. Ct. Nov. 14, 2012); Nande v. JP Morgan Chase & Co., 851 N.Y.S.2d

59 (Table), 2007 WL 2792155, at *3 (N.Y. Sup. Ct. Sept. 21, 2007); see also Haight v. NYU

Langone Med. Ctr., Inc., No. 13 Civ. 4993, 2014 WL 2933190, at *17 (S.D.N.Y. June 27, 2014);

Vangas v. Montefiore Med. Ctr., 6 F. Supp. 3d 400, 417 (S.D.N.Y. 2014). Defendants point to

no evidence that would preclude a reasonable jury from finding that Defendants failed to conduct

such an investigation.

         C.     NYCHRL - Retaliation

         “[T]o prevail on a retaliation claim under the NYCHRL, the plaintiff must show that she

took an action opposing her employer’s discrimination and that, as a result, the employer

engaged in conduct that was reasonably likely to deter a person from engaging in such action.”

Mihalik, 715 F.3d at 112 (citing Albunio v. City of New York, 947 N.E.2d 135, 138 (N.Y. 2011)

and Williams, 872 N.Y.S.2d at 33-34); accord Gachette v. Metro North-High Bridge, 722 Fed.



                                                7
App’x 17, 21 (2d Cir. 2018) (summary order). A plaintiff must establish that “there is a causal

connection between the protected activity and the alleged retaliatory conduct.” Brightman v.

Prison Health Serv., Inc., 970 N.Y.S.2d 789, 791 (2d Dep’t 2013); accord Feldesman, 2019 WL

1437576, at *12. “[T]he plaintiff must establish a prima facie case, and the defendant then has

the opportunity to offer legitimate reasons for its actions. If the defendant satisfies that burden,

summary judgment is appropriate if no reasonable jury could conclude either that the defendant’s

reasons were pretextual, or that the defendant’s stated reasons were not its sole basis for taking

action, and that its conduct was based at least in part on [retaliatory motives].” Chen, 805 F.3d at

75–76 (internal citations and quotation marks omitted).

       Summary judgment is denied with respect to the NYCHRL retaliation claim. On

November 28, 2016, Plaintiff lodged a complaint regarding discriminatory treatment with Nike’s

human resources department -- a protected activity under the NYCHRL. See Winston v. Verizon

Servs. Corp., 633 F. Supp. 2d 42, 51 (S.D.N.Y. 2009) (“Raising concerns of discrimination to a

human resources department is quintessential protected activity.”). Plaintiff was terminated on

November 30, 2016, two days later. Because of the particularly close temporal proximity

between Plaintiff’s protected activity and her termination, a reasonable jury could find that

Plaintiff was terminated at least in part because of her complaint of discrimination. See Krebaum

v. Capital One, N.A., 29 N.Y.S.3d 351, 353 (1st Dep’t 2016) (reversing grant of summary

judgment to defendant and holding that “[t]he temporal proximity of plaintiff’s complaint [to

human resources] and the termination of his employment one month later indirectly shows the

requisite causal connection”); Kaplan v. N.Y.C. Dep’t of Health & Mental Hygiene, 38 N.Y.S.3d

563, 566 (2d Dep’t 2016) (holding that plaintiff had adequately pled causation where she alleged

“that her employment was terminated approximately two weeks after she informed [her



                                                  8
employer] of her claims and advised it of her intent to sue”); Feliciano v. City of New York, No.

14 Civ. 6751, 2015 WL 4393163, at *10 (S.D.N.Y. July 15, 2015) (stating that it is “well settled”

that “mere temporal proximity” may demonstrate causation when the protected activity and

adverse action occur “very close together” (quotation marks and citation omitted)); Vinokur v.

Sovereign Bank, 701 F. Supp. 2d 276, 296 (E.D.N.Y. 2010) (causation element established

where “less than two months passed between plaintiff’s [protected activity] and her

termination”).

       Some courts have held that temporal proximity does not, in itself, establish causation. In

Forrester v. Corizon Health, Inc., 752 F. App’x 64 (2d Cir. 2018) (summary order), a Second

Circuit panel held that “evidence of temporal proximity alone is not enough to demonstrate

retaliation under the NYCHRL.” Id. at 66. Although not binding as a summary order, Forrester

is nonetheless persuasive precedent and warrants consideration. The court in Forrester based its

holding on an earlier Second Circuit case, Ya-Chen Chen v. City University of New York. In

Chen, a university decided not to reappoint an assistant professor shortly after she had engaged

in protected activity. See Chen, 805 F.3d at 77. The Second Circuit held that “[u]nder these

circumstances, the fact that [the plaintiff’s] reappointment decision came soon after her

[protected activity] is insufficient to support a claim of retaliatory discharge” under the

NYCHRL. See id. Key to this holding were facts unique to the case, including that the

university’s reappointment committee made reappointment decisions for all of the assistant

professors in the plaintiff’s department on the same designated day. See id. at 68, 77. In this

context, temporal proximity alone did not suffice to create a triable issue of fact as to retaliatory

intent. But Chen cannot fairly be read to preclude categorically a plaintiff from establishing




                                                  9
causation based on temporal proximity, and to the extent that Forrester holds otherwise, the

Court declines to follow this non-binding precedent.

       Defendants argue that this case is analogous to Cadet-Legros v. New York University

Hospital Center, 21 N.Y.S.3d 221 (1st Dep’t 2015), in which the First Department affirmed the

grant of summary judgment for Defendant where the plaintiff’s termination had been “the

culmination of continuous progressive discipline.” See id. at 206–07. But in Cadet-Legros, the

plaintiff engaged in “the same type of conduct that had previously produced final warnings and

poor evaluations” after she engaged in the protected activity. Id. at 207. In this context the First

Department held that the plaintiff had not established a causal connection between her protected

activity and discharge. Id. Indeed, Cadet-Legros suggests that previous progressive discipline

alone cannot negate causation for purposes of a NYCHRL retaliation claim. A complaint of

discrimination, the First Department explained, “could be the ‘extra factor’ that pushes an

employer from a posture of dissatisfaction with an employee to a determination to discharge the

employee.” Id. Accordingly, under the NYCHRL, “an employer cannot avoid scrutiny of its

post-complaint conduct by virtue of having begun to discipline an employee pre-complaint.” Id.

       Defendants next quote Melman v. Montefiore Medical Center, 946 N.Y.S.2d 27 (1st

Dep’t 2012), stating that “an employer’s continuation of a course of conduct that had begun

before the employee complained does not constitute retaliation because, in that situation, there is

no causal connection between the employee’s protected activity and the employer’s challenged

conduct.” Id. at 42. In Melman, the actions that the plaintiff cast as “retaliation” were the

defendant’s “continu[ation] of the policies (e.g., paying him too little money and refusing to

allow him to hire a uro-gynecologist) that had prompted him to complain in the first place.” Id.

That is, in Melman, the conduct the defendant engaged in before the protected activity was the



                                                 10
exact same conduct that the defendant engaged in after the protected activity. Here, the

discipline imposed on Plaintiff before her protected activity (e.g., warnings, placement on the

PAP) is plainly different than the discipline imposed after her protected activity (i.e., her

termination).1

       Defendants argue that Nike decided to terminate Plaintiff’s employment before her

November 28 complaint, and state that Plaintiff was suspended “pending termination” during her

meeting with Forde and Benatar. But this characterization is inconsistent with some of the

evidence in the record. For example, Benatar testified that, at the meeting, she told Plaintiff that

they were “going to have [to] suspend you . . . and we’re going to need some time to kind of

think about what the next steps are.” Likewise, Forde testified that Plaintiff was suspended at the

meeting, and that the “move[] from suspension to termination” occurred at a later time. At best,

Defendants have identified an issue of disputed fact regarding the timing of the termination

decision.

       Summary judgment also is unwarranted based on Defendants’ asserted nondiscriminatory

justifications for terminating Plaintiff’s employment. Defendants assert that these justifications

were Plaintiff’s “poor performance, failure to engage respectfully and productively in

discussions regarding her performance, refusal to accept responsibility for her deficiencies and

violation of Nike’s policy prohibiting corporate credit card use for personal expenses, Nike’s

discovery of multi-million dollar losses, and repeated complaints from internal partners and



1
  Defendants also cite Clark County School District v. Breeden, 532 U.S. 268 (2001), a case
involving a Title VII retaliation claim. See id. at 269. Breeden does not supply the governing
rule in this case because, as explained above, the NYCHRL requires a “liberal construction
analysis in all circumstances,” and such analysis “must be targeted to understanding and
fulfilling . . . the [NYCHRL’s] uniquely broad and remedial purposes, which go beyond those of
counterpart State or federal civil rights laws.” Bennett, 936 N.Y.S. 2d at 116 (emphasis added)
(quotation marks and citations omitted).
                                                 11
representatives from Nike’s largest customer.” But a reasonable jury could find these problems

all existed well before the decision to terminate Plaintiff’s employment. If a jury found that the

termination decision was made only after Plaintiff lodged her complaint, they could reasonably

find that the complaint was “the ‘extra factor’ that pushe[d] [Defendants] from a posture of

dissatisfaction with [Plaintiff] to a determination to discharge [Plaintiff].” Cadet-Legros, 21

N.Y.S.3d at 207. Accordingly, summary judgment is denied with respect to the NYCHRL

retaliation claim.2

         D.     FMLA - Retaliation

         “To establish a prima facie case of FMLA retaliation, a plaintiff must establish that 1) he

exercised rights protected under the FMLA; 2) he was qualified for his position; 3) he suffered

an adverse employment action; and 4) the adverse employment action occurred under

circumstances giving rise to an inference of retaliatory intent.” Graziadio v. Culinary Inst. of

Am., 817 F.3d 415, 429 (2d Cir. 2016) (alterations omitted). A plaintiff need not establish “but

for” causation to prevail on a FMLA retaliation claim -- rather, a plaintiff must show that her

exercise of her rights under the FMLA was a “negative factor” in the adverse employment

action. See Woods v. START Treatment & Recovery Ctrs., Inc., 864 F.3d 158, 169 (2d Cir.

2017).



2
  Defendants’ assertion that Benatar, Purtell and Forde (the “Individual Defendants”) cannot be
held liable under the NYCHRL is unavailing. First, Defendants argue that the Individual
Defendants cannot be liable under an aiding and abetting theory because “there is no basis to
impose any liability against Nike” -- a prerequisite to individual liability. But, for the reasons
explained above, a reasonable jury could find Nike liable under the NYCHRL for discrimination,
failure to accommodate and retaliation. Second, Defendants assert that “Plaintiff lacks evidence
sufficient to show that Benatar, Purtell and Forde individually engaged in discriminatory or
retaliatory conduct.” But a reasonable jury could find that Purtell’s decision to place Plaintiff on
the PAP constitutes discrimination under the NYCHRL, and there is evidence in the record that
both Benatar and Forde participated in the decision to terminate Plaintiff’s employment, which
could give rise to liability for retaliation.
                                                 12
       Summary judgment is denied with respect to the FMLA retaliation claim. On October 5,

2016, Plaintiff had a meeting with Benatar and Purtell in Beaverton, Oregon, to discuss the PAP.

Purtell testified that he ended the meeting because he had a strong sense that it “was not going to

be productive.” Reed and Benatar likewise testified that it was Purtell who ended the October 5

meeting. Plaintiff then flew from Beaverton to New York and immediately went on an FMLA

leave of absence from October 6, 2016, until November 26, 2016, during that time working on

issues related to her mental health. Benatar, who participated in the decision to terminate

Plaintiff, testified that she was “disappointed” that Plaintiff took the FMLA leave, because it left

her department short-staffed and did not help Plaintiff “get . . . to the next level.” Plaintiff’s

termination letter, which was prepared by Benatar, asserts that Plaintiff “refuse[d] to

productively participate in [the October 5 meeting],” and “abruptly left the conversation and

changed [travel plans] to return to New York from Beaverton early, presumably in an effort to

avoid the conversation.”

       A reasonable jury could find that Plaintiff’s exercise of her rights under the FMLA (i.e.,

her taking of FMLA leave from October 6, 2016, to November 26, 2016) was a “negative factor”

in an adverse employment action (i.e., her termination). See Woods, 864 F.3d at 169. Benatar

prepared a termination letter expressly referencing Plaintiff’s decision to leave work in Oregon

to return to New York, knowing that Plaintiff had returned to New York to go on a leave of

absence (and not to avoid a meeting that Benatar knew had been ended by Purtell, not by

Plaintiff). Benatar’s stated disappointment in Plaintiff for taking the FMLA leave strengthens

the inference that Plaintiff’s exercise of her rights under the FMLA was a negative factor in her

termination.




                                                  13
       The Complaint also alleges that Defendants interfered with Plaintiff’s utilization of

FMLA leave. “[A]n employee brings an ‘interference’ claim when her employer has prevented

or otherwise impeded the employee’s ability to exercise rights under the FMLA.” Woods, 864

F.3d at 166. Plaintiff has not provided any evidence that Defendants prevented or impeded her

utilization of FMLA leave, and Plaintiff opposes summary judgment only with respect to her

FMLA retaliation claim. Accordingly, summary judgment is granted with respect to the FMLA

interference claim.

       E.      ERISA - COBRA Notification

       Summary judgment is denied with respect to the COBRA notification claim. Under

COBRA, “an employer must notify a terminated employee of the right to elect continuing health

coverage under the employer’s group rate.” Vangas v. Montefiore Med. Ctr., 823 F.3d 174, 183

(2d Cir. 2016). This requirement is satisfied when “the administrator has sent the notice by

means reasonably calculated to reach the recipient,” including by mail “to the covered

employee’s last known address.” Id. (citations omitted).

       At the time of her termination, Plaintiff understood that her address on file was 111 8th

Avenue, New York, New York -- the address of Nike’s New York office. On November 30,

2016, during the phone call in which Benatar notified Plaintiff of her termination, Plaintiff was

asked whether she wanted to provide an updated home address. Plaintiff responded that she

would provide the address by e-mail to Brittany Miller in Employee Relations. Plaintiff sent her

address to Miller by e-mail the following day. On December 5, 2016 (Plaintiff’s effective

termination date), Nike sent Plaintiff’s 8th Avenue Nike address to third party Willis Towers

Watson, which in turn sent the address to third party WageWorks, Inc. (“WageWorks”) on

December 12, 2016. WageWorks attempted to send the COBRA election notice to Plaintiff on



                                                14
December 13, 2016 at the 8th Avenue Nike address, not the address listed in Plaintiff’s e-mail to

Miller. A reasonable jury could find that Nike failed to update Plaintiff’s address on file, and

therefore the notice was not sent “by means reasonably calculated to reach the recipient.” See

Vangas, 823 F.3d at 183.

       Defendants argue that summary judgment is warranted because Plaintiff’s e-mail to

Miller did not specify that she was requesting that Nike change her “home” address from 111 8th

Avenue to the address listed in the e-mail. Regardless of whether such a formality is actually

necessary for Plaintiff to sustain her COBRA notification claim, a reasonable jury could find that

Plaintiff’s e-mail did in fact constitute such a request. Benatar and Gillespie asked Plaintiff to

provide an updated “home” address, Plaintiff said she would send the address by e-mail to Miller

and Plaintiff did so the following day.

       Defendants also argue that summary judgment is warranted because Nike’s employee

handbook, dated July 1, 2016, provides: “Please notify Nike and [WageWorks] in writing of any

address changes to ensure proper delivery of benefits materials.” This argument is unavailing.

First, it is far from clear that Plaintiff’s failure to provide WageWorks with an updated address,

having already provided Nike with the address, establishes as a matter of law that the COBRA

notice was sent “by means reasonably calculated to reach the recipient,” Vangas, 823 F.3d at

183, and Defendants cite no authority in support of this contention. Second, Plaintiff testified

that she had never seen the July 1, 2016, version of the employee handbook, and Defendants

have not established that Plaintiff was obligated to review it or was even provided with a copy.

If Defendants contend that Plaintiff was required to comply with the handbook provision, then

the question of whether Plaintiff was on notice of the provision goes to the reasonableness of

Nike’s procedures and, in any event, is a fact issue not resolvable on summary judgment.



                                                 15
        F.      ERISA - Denial of Continuing Coverage

        Plaintiff alleges a second violation of ERISA related to Defendants’ alleged denial of

continuing health coverage benefits. See 29 U.S.C. 1161(a) (“The plan sponsor of each group

health plan shall provide . . . that each qualified beneficiary who would lose coverage under the

plan as a result of a qualifying event is entitled, under the plan, to elect, within the election

period, continuation coverage under the plan.”). Defendants assert the affirmative defense of

failure to exhaust administrative remedies. See Paese v. Hartford Life & Accident Ins. Co., 449

F.3d 435, 439 (2d Cir. 2006) (stating that failure to exhaust administrative remedies when

bringing a claim for benefits under ERISA is an affirmative defense subject to waiver, estoppel,

futility and other equitable considerations). Specifically, Defendants contend that Plaintiff never

appealed her denial of coverage, as she was required to do within 180 days of receiving her

notice of appeal.

        Summary judgment is denied with respect to the denial of continuing coverage claim.

“Defendants who give inadequate notice of the right to administratively appeal a denial of

benefits are . . . precluded from . . . asserting failure to exhaust administrative remedies as a

defense.” Veltri v. Bldg. Serv. 32B-J Pension Fund, 393 F.3d 318, 324 (2d Cir. 2004); accord

Kowalchyn v. Lewis, No. 16 Civ. 7284, 2018 WL 2081858, at *6 (S.D.N.Y. Mar. 28, 2018). The

parties dispute whether the appeal notice was sent to the correct address. Plaintiff testified that

she never received the appeal form, and points to evidence that she had previously attempted to

update her addressing with WageWorks to no avail. A reasonable jury could find that Plaintiff

was not given adequate notice of her right to appeal.




                                                  16
       CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED as

to the FMLA interference claim, and is DENIED as to all other claims.

       The Clerk of Court is respectfully directed to close the motion at Docket No. 80.



Dated: May 31, 2019
       New York, New York




                                               17
